UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [ X ]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission file number:0-15224 Advance Display Technologies, Inc. (Exact name of small business issuer as specified in its charter) Colorado 84-0969445 (State of incorporation) (IRS Employer ID number) 7334 South Alton Way, Building 14, Suite F, Centennial, CO 80112 (Address of principal executive offices)(Zip Code) (303) 267-0111 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NOX As of November 13, 2007, the Company had 26,198,177 shares of Common Stock, $.001 par value per share outstanding. ADVANCE DISPLAY TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Page Item 1. Consolidated Balance Sheets - September 30, 2007 (unaudited) and June 30, 2007 1 Consolidated Statements of Operations (unaudited) Three months ended September 30, 2007 and 2006 and for the period from March 15, 1995, inception, to September 30, 2007 2 Consolidated Statements of Cash Flows (unaudited) Three months ended September 30, 2007 and 2006 and for the period from March 15, 1995, inception, to September 30, 2007 3 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis or Plan of Operations 7 Item 3. Controls and Procedures 11 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 6. Exhibits 12 Signatures Item 1. ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, 2007 June 30, 2007 (Unaudited) ASSETS Current Assets: Cash $ 634,268 $ 1,237,599 Preferred stock subscriptions receivable 500,000 500,000 Other current assets 43,457 35,369 Total current assets 1,177,725 1,772,968 Property and Equipment, Net 64,951 46,360 Total Assets $ 1,242,676 $ 1,819,328 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable Trade $ 646,079 $ 281,522 Related party 14,023 11,759 Revolving, convertible, redeemable promissory notes to related parties 740,000 740,000 Demand notes to related parties 800,000 800,000 Accrued interest payable to related parties 283,797 244,441 Other accrued liabilities 15,300 28,175 Total current liabilities 2,499,199 2,105,897 Long-term capital lease obligations, less current maturities: 4,268 4,641 Total liabilities 2,503,467 2,110,538 COMMITMENTS AND CONTINGENCIES Stockholders’ Equity (Deficit): Preferred Series D stock, $.001 par value, 70,100,000 shares authorized, 25,780,322 shares issued and outstanding (liquidation preference of $429,672). 25,780 25,780 Preferred Series E stock, $.001 par value, 1,008,985 shares authorized, 1,008,985 shares issued and outstanding (liquidation preference of $1,202,369). 1,009 1,009 Preferred Series F stock, $.001 par value, 4,549,015 shares authorized, 4,549,015 shares issued and outstanding (liquidation preference of $4,549,015). 4,549 4,549 Preferred Series G stock, $.001 par value, 50,000 shares authorized, 40,705 shares issued and outstanding (liquidation preference of $3,590,000). 41 41 Preferred stock subscriptions receivable (500,000 ) Common stock, $.001 par value, 100,000,000 shares authorized, 26,198,177 issued and outstanding 26,199 26,199 Additional paid-in capital 15,007,079 14,961,393 Deficit accumulated during the development stage (16,325,448 ) (14,810,181 ) Total stockholders’ equity (deficit) (1,260,791 ) (291,210 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 1,242,676 $ 1,819,328 (See accompanying notes to consolidated, unaudited financial statements) 1 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, March 15, 1995 (Inception) Through September 30, 2007 2006 2007 Consulting Revenue $ $ $ 91,014 Other Income: Related party interest income 162,761 Other interest income 5,784 101 15,560 Settlement Income 463,179 Other 550 Total revenue and other income 5,784 101 733,064 Costs and Expenses: Cost of consulting revenue 93,648 General and administrative 377,324 175,053 6,534,578 Research and development 1,104,371 58,338 6,321,476 Impairment of intangible assets 451,492 Interest expense – related party 39,356 35,967 3,892,477 Total costs and expenses 1,521,051 269,358 17,293,671 Loss Before Discontinued Operations and Extraordinary Gain $ (1,515,267 ) $ (269,257 ) $ (16,560,607 ) Loss from Discontinued Operations (202,278 ) Gain on Disposal of Discontinued Operations 108,652 Loss Before Extraordinary Gain $ (1,515,267 ) $ (269,257 ) $ (16,654,233 ) Extraordinary Gain Due to Forgiveness of Debt 328,785 NET LOSS $ (1,515,267 ) $ (269,257 ) $ (16,325,448 ) Accrued Preferred Series E Dividend (12,612 ) (12,612 ) (193,384 ) Net Loss Applicable to Common Shareholders $ (1,527,879 ) $ (281,869 ) $ (16,518,832 ) Net Loss Per Common Share(Basic and Dilutive): $ (.06 ) $ (.01 ) Weighted Average Number of Common Shares Outstanding 26,198,177 26,198,177 (See accompanying notes to consolidated, unaudited financial statements) 2 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended September 30, March 15, 1995 (Inception) Through September 30, 2007 2006 2007 Cash Flows from Operating Activities: Net (Loss) $ (1,515,267 ) $ (269,257 ) $ (16,325,448 ) Adjustments to reconcile net (loss)to net cash used in operating activities: Loss from discontinued operations 202,278 Gain on disposition of discontinued operations (108,652 ) Gain on debt forgiven (496,777 ) Acquired research and development expense 2,536,494 Impairment of intangible asset 451,492 Impairment of assets 186,981 Depreciation and amortization 7,056 5,189 335,612 Amortization of deferred merger costs 75,000 Stock and stock option compensation expense 45,686 3,908 301,993 Interest expense related to debt discount 1,893,573 Loss on sale of property and equipment 7,015 (Increase)decrease in: Trade accounts receivable Inventory (125,952 ) Vendor deposits (71,424 ) Other current assets (8,088 ) (11,311 ) (99,942 ) (Decrease)increase in: Accounts payable 366,821 9,254 622,403 Accrued interest payable to shareholders 39,356 35,967 1,925,952 Other accrued liabilities (12,935 ) (4,394 ) (161,675 ) Net cash used in operating activities (1,077,371 ) (302,068 ) (8,779,653 ) Cash Flows from (to) Investing Activities: Purchases of property and equipment (25,647 ) (47,294 ) (276,847 ) Proceeds from sale of property and equipment 17,030 Advances to affiliates (932,925 ) Purchase of notes receivable and security interest (225,000 ) Cash received in acquisition 303,812 Net cash used in investing activities (25,647 ) (47,294 ) (1,113,930 ) Cash Flows from (to) Financing Activities: Proceeds from stock sales 500,000 3,793,127 Proceeds from exercise of options 14,400 Proceeds from notes payable to shareholders 300,000 6,429,754 Proceeds from line-of-credit 299,505 Principal payments on leased equipment (313 ) (1,181 ) (8,935 ) Net cash provided by financing activities 499,687 298,819 10,527,851 Increase (decrease) in cash (603,331 ) (50,543 ) 634,268 Cash and cash equivalents, Beginning of Period 1,237,599 130,248 Cash and cash equivalents, End of Period $ 634,268 $ 79,705 $ 634,268 (See accompanying notes to consolidated, unaudited financial statements) 3 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Three Months Ended September 30, March 15, 1995 (Inception) Through September 30, 2007 2006 2007 Supplemental Disclosure of Cash Flow Information: Cash paid for: Interest $ $ $ 26,570 Non-cash transactions: Issuance of common stock for acquisition of Display Group, LLC and Display Optics, Ltd. and conversion of convertible debt $ $ $ 2,199,026 Conversion of notes payable stockholders to common stock $ $ $ 550,000 Conversion of interest payable on notes to notes payable $ $ $ 12,354 Retirement of shares in settlement $ $ $ 1,402 Extinguishment of debt and trade payables $ $ $ 496,777 Acquired membership interest in Regent Theaters and Regent Releasing, LLC $ $ $ 50,000 Conversion of Preferred Series C stock to common stock $ $ $ 1,844 Subscriptions for Preferred Series D stock $ $ $ 400,000 Cancellation of Subscriptions for Preferred Series D stock $ $ $ (325,000 ) Conversion of demand notes and accrued interest to Preferred Series E stock $ $ $ 1,008,985 Conversion of convertible, redeemable Promissory notes, demand notes and accrued interest to Preferred Series F stock $ $ $ 4,549,015 Acquisition of 15,000,000 shares of Preferred Series D stock $ $ $ 75,000 Equipment acquired under capital lease $ $ $ 14,603 Issuance of Common Stock for debt $ $ $ 5,000 Issuance ofshares of Preferred Series D stock for deferred compensation $ $ $ 304,500 Cancellation of unearned Preferred Series D stock $ $ $ (297,491 ) Subscriptions for Preferred Series G stock $ $ $ (500,000 ) (See accompanying notes to consolidated, unaudited financial statements) 4 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1. – Interim Financial Statements These unaudited consolidated interim financial statements have been prepared by Advance Display Technologies, Inc. (the “Company”) in accordance with the rules and regulations of the Securities and Exchange Commission.The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) that are, in the opinion of management, necessary to fairly present the operating results for the respective periods.Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations.These unaudited consolidated interim financial statements should be read in conjunction with the audited financial statements and footnotes for the Company for its year ended June 30, 2007 included in the Company’s Annual Report on Form10-KSB for that year.The results for the three-month interim period ended September 30, 2007 are not necessarily indicative of the results to be expected for the full year ending June 30,2008. Going Concern The Company’s Financial Statements have been presented as a going concern because the Company is in the development stage, has not yet commenced significant operations from its business, has not yet realized significant revenues from operations and is dependent on the continuation of outside funding which is not certain.Since inception, the Company has devoted most of its efforts toward research and development efforts. The Company’s current sales and marketing plan calls for a concentrated sales effort in the latter part of fiscal 2008, on its newly developed proprietary light emitting diode (“LED”) display products (“Screens”).If the Company is successful in generating new sales orders for its LED Screens, it will still face challenges in developing, internally or through outside vendors, sufficient manufacturing capacity to fill those orders.In order to expand operations to meet potential demand for its Screens, the Company will require a substantial amount of additional capital from outside sources in addition to any revenues generated from sales over the next twelve months.There is no assurance that the Company will be successful in generating enough revenue or raising sufficient capital to fund its anticipated expansion and operating losses.If the Company is not successful in these endeavors, it may be forced to discontinue operations and liquidate its assets. Principles of Consolidation On July 23, 2007, the Company formed a subsidiary called ADTI Media Inc. (the “Subsidiary”), purchased 100 shares of the Subsidiary’s common stock for $100 and is the sole shareholder of the Subsidiary.The consolidated financial statements include the accounts of the Company and the Subsidiary.All significant intercompany accounts and transactions have been eliminated in consolidation 5 Significant Accounting Policies For a description of the Company’s significant accounting policies, refer to the footnotes to the audited financial statements for the Company for its year ended June 30, 2007 included in the Company’s Annual Report on Form10-KSB for that year, as it may be amended. Use of Estimates The preparation of the Company’s financial statements in conformity with generally accepted accounting principles requires the Company’s management to make estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes.Actual results could differ from those estimates. Property & Equipment The Company has adopted the units-of-production method of depreciation for certain equipment used in the production of parts for its Mesh LED display screens. Note 2. –Subscriptions Receivable During the quarter ended September 30, 2007, the Company received $500,000 of a subscription receivable previously outstanding for the purchase of shares of the Company’s Series G Preferred Stock.Subsequent to year end, the Company received the remaining $500,000 of the same subscription. Note 3. – Stockholders’ Equity (Deficit) On August 15, 2007, the Compensation Committee approved the grant of 6,750,000 options to officers, employees and consultants.The options vest quarterly over 16 quarters beginning September 30, 2007, are exercisable at $0.11 per share and expire August 15, 2017. The fair value of these options was estimated to be $668,443 at the date of grant using a Black-Scholes option pricing model with the following weighted-average assumptions:risk-free interest rate of4.71%; dividend yields of 0%; volatility factors of the expected market price of the Company’s common shares of159%; and a weighted average expected life of the option of10 years. Note 4. – Subsequent Events Subsequent to the quarter ended September 30, 2007, the Company received the remaining $500,000 of the subscription receivable shown on the balance sheet.Additionally, on November 13, 2007, the Company entered into a Subscription Agreement with a director and shareholder whereby he agreed to purchase an additional 13,475 shares of the Company’s Series G Preferred Stock at a price of $90 per share for a further capital commitment of $1,212,750.The Series G Preferred Stock is convertible into shares of Common Stock at a rate of 1,000 shares of Common Stock for one share of Series G converted. 6 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION General The Report of the Company’s Independent Registered Public Accounting firm on the Financial Statements included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007 includes a qualification regarding the Company’s ability to continue as a going concern because the Company is in the development stage, has not yet commenced significant operations from its business, has not yet realized significant revenues from operations and is dependent on the continuation of outside funding which is not certain.Since inception, the Company has devoted most of its efforts toward research and development efforts. On July 23, 2007, the Company formed a subsidiary called ADTI Media Inc. (the “Subsidiary”), purchased 100 shares of the Subsidiary’s common stock for $100 and is the sole shareholder of the Subsidiary.The Subsidiary was formed in connection with the Company’s plans to use the name ADTI Media as part of its marketing efforts for the planned rollout of its light emitting diode (“LED”) display products (“Screens”).The Subsidiary does not hold any significant assets or conduct any separate operations as of the date of this report. During the quarter ended September 30, 2007, the Company continued research and development of itsLED Screen utilizing the services of a contract engineering firm and its affiliated electrical engineering development company (collectively the “Project Engineering Firm”).During the quarter, the Company’s efforts have been primarily directed toward: (1) product and process development for the Company’s Generation-3 LED Screen; (2) conducting sales and marketing analysis and activities in anticipation of production and sales of the Company’s LED Screen; (3) exploring potential new business opportunities and production capacity creation relating to the Company’s proprietary display technologies; and (4) continuing other proprietary product development. When active sales efforts begin for its LED Screens, the Company intends to utilize a consultative approach toward creating and specifying the best video display solutions for its customers.The Company’s current sales and marketing plan calls for a concentrated sales effort in the latter part of fiscal 2008, on its newly developed proprietary LED Screen product.Management believes that there is a substantial market opportunity for the Company to sell its proprietary LED Screen products in conjunction with support and service offerings for such products, as well as related non-proprietary products, to the out-of-home advertising and other visual display dependent markets.The Company also believes that it may be able to complete the development of its proprietary fiber screen products (“Fiber Screens”) and put them into commercial production in the foreseeable future but the current plan is to limit its development, production and marketing efforts to the LED Screens 7 The Company may not be successful in generating enough revenue from sales of its proprietary LED Screens and Fiber Screens to sustain the Company’s operating expenses or, in the absence of such revenue, in raising sufficient capital to fund operating losses.Even if the Company generates a substantial amount of new sales orders for Screens, it will still face challenges in developing, internally or through outside vendors, sufficient manufacturing capacity to fill those orders.If the Company is not successful in these endeavors, it may be forced to discontinue operations and liquidate its assets.In such an event, it is extremely unlikely that there would be any funds or property available for distribution to shareholders from such a liquidation. During the quarter ended September 30, 2006, the Company’s efforts were focused primarily on improvements to its Generation-1 LED Screen, ordering a marketing demonstrator of the Company’s Generation-2 LED Screen and seeking additional sources of capital. Effective October 12, 2007, the Company appointed Dwight (“Jody”) E. Thomas III as the Company’s Executive Vice President of Sales and Marketing and Chief Technology Officer.Mr. Thomas has been providing business advice and related consulting services in the areas of video display technology, marketing and development to the Company since April 2007 as an independent consultant.In his new position, Mr. Thomas will remain an independent contractor to the Company rather than an employee but he has agreed to devote substantially all of his time and effort to the Company and its business. Results of Operations For the fiscal quarter ended September 30, 2007, the Company reported net loss of ($1,515,267), or ($.06) per share, compared to net loss of ($269,257), or ($.01) per share, for the fiscal quarter ended September 30, 2006.The increase in net loss for the fiscal quarter ended September 30, 2007 from 2006 is primarily due to: (1) an increase in general and administrative expense of approximately $202,000 primarily resulting from higher personnel costs for the Company’s expanded management team and legal and other expenses relating to the protection of the Company’s proprietary products and processes, and (2) an increase in research and development costs of approximately $1,046,000 attributable to a substantial increase in the Company’s proprietary product development efforts. The Company had no sales for either quarter.As of the date of this report, the Company remains in a development stage, since it has not received significant revenues from continuing operations.The Company reported interest income of $5,784 and $101 for the fiscal quarters ended September 30, 2007 and 2006, respectively. The Company reported G&A expenses of $377,324 and $175,053 for the fiscal quarters ended September 30, 2007 and 2006, respectively.Total salaries and related expenses increased approximately $42,000 in 2007 from 2006 primarily resulting from a change in personnel for the 2007 quarter from 2006.Approximately $102,000 of these total costs were allocated to research and development costs associated with the Company’s proprietary LED Screen development program.During the quarter ended September 30, 2007, the Company granted options to purchase 6,750,000 shares of the Company’s common stock to employees and key consultants resulting in an increase in option compensation expense of approximately $42,000.G&A salaries and related expenses increased approximately $37,000 net of the allocation to research and development. 8 Travel expense in the quarter increased by approximately $9,000 versus the same quarter a year ago on account of the development and oversight of the Generation-3 LED Screen and increased marketing activities.Professional fees increased by approximately $148,000, primarily due to (1)an increase in business development and marketing activities, and (2) patent applications and other activities related to protection of the Company’s proprietary products and processes.In November 2006, the Company entered into a lease agreement for office, product demonstration and product maintenance space in Rockaway, New Jersey resulting in new office expenses of approximately $4,000 for the quarter ended September 30, 2007 while there were no such expenses in the same quarter of 2006.Other net expenses increased approximately $4,000 in the quarter ended September 30, 2007 from the same period in 2006. During the first quarter of fiscal 2008, the Company continued research and development of its Generation-3 LED Screen product utilizing the services of the Project Engineering Firm.The Company reported approximately $1,100,000 in total research and development expense for the quarter in connection with these efforts.By comparison, for the first quarter of fiscal 2007, the Company ordered a Generation-2 LED screen prototype from a contract manufacturer and reported approximately $58,000 in research and development fees.Due to design and production deficiencies with the prototype, the Company subsequently discontinued the Generation -2 design and commenced the far more substantial research and development efforts on the Generation-3 LED Screen product evidenced by the $1,042,000 increase from the year ago period. Interest expense increased by approximately $3,000 for the quarter ended September 30, 2007 over 2006 due to a higher debt balance. Liquidity and Capital Resources Since inception, the Company has been totally dependent on financing from outside sources to fund operations.At September 30, 2007 the Company reported negative net worth of $1,260,791 and negative working capital of $1,321,474, compared to negative net worth of $291,210 and negative working capital of $332,929 at June 30, 2007.The Company continues to require additional capital for administrative expenses, product development and business development efforts.Management believes the current core investors will continue to fund the Company’s operations on an as needed basis through the fourth quarter of this fiscal year.Management also believes that the Company’s continued existence beyond that time is dependent upon its ability to: (1) successfully raise new permanent capital; (2) secure interim funding from outside sources; and (3) achieve and maintain positive cash flow and profitable operations.There can be no assurance that the Company will be able to successfully raise the necessary capital, secure interim funding from outside sources or achieve and maintain profitable operations. If the Company is able to achieve these goals, the Company’s capital requirements will then depend on numerous factors.The Company’s management believes that cash flow from operations, assuming that equity or other long-term capital is obtained, together with any funds that may become available under short-term debt financing arrangements should be adequate to meet the Company’s obligations and commitments, and should enable the Company to continue to conduct its operations in accordance with its current business plan.If the Company’s future anticipated financial resources prove to be inadequate, however, it may be required to reduce the scope of its operations or even liquidate entirely. 9 Cash flows from financing activities for the fiscal quarter ended September 30, 2007 consisted of the receipt of $500,000 on a subscription receivable outstanding for the purchase of shares of the Company’s Series G Preferred Stock, partially offset by nominal principal lease payment.These cash flows were primarily used for operating expenses, business development, continuing the development and redesign of the LED Screen and manufacturing process, and purchasing equipment.Subsequent to the end of the fiscal quarter, the Company received the remaining subscription receivable of $500,000. Cash flows from financing activities for the fiscal quarter ended September 30, 2006 consisted of the issuance of 10% demand notes to a director and shareholder totaling $300,000.These cash flows were used primarily for operating expenses, marketing activities and building the Generation-2 LED demonstration model. At September 30, 2007, the Company reported current assets of $1,177,725 and a working capital deficit.Current liabilities exceeded current assets by $1,321,474.At September 30, 2007, current liabilities consisted of: (1) notes to shareholders with accrued interest of $1,823,797, and (2) trade payables and accrued expenses totaling $675,402, which were incurred primarily for business development, operating costs and product and process development of the Generation-3 LED screen product. Subsequent to the quarter ended September 30, 2007, the Company received the remaining $500,000 of the subscription receivable shown on the balance sheet.Additionally, on November 13, 2007, the Company entered into a Subscription Agreement with Mr. Lawrence F. DeGeorge whereby Mr. DeGeorge agreed to purchase an additional 13,475 shares of the Company’s Series G Preferred Stock at a price of $90 per share for a further capital commitment of $1,212,750.The Series G Preferred Stock is convertible into shares of Common Stock at a rate of 1,000 shares of Common Stock for one share of Series G converted. There can be no assurance that the Company will be successful in raising capital or producing revenue from operations.If the Company fails to do so, it will be forced to immediately discontinue operations and liquidate its assets.In such an event, it is extremely unlikely that there would be any funds or property available for distribution to shareholders in any such liquidation. 10 ITEM 3.CONTROLS AND PROCEDURES Disclosure Controls and Procedures At the end of the period reported on in this report, the Company carried out an evaluation, under the supervision and participation of the Company’s Chief Executive and Financial Officer (the “Officer”) of the effectiveness of the design and operation of the Company’s disclosure controls and procedures pursuant to Securities Exchange Act Rule 13a-14.Based upon that evaluation, the Officer concluded that the Company’s disclosure controls and procedures are effective in all material respects, with respect to the recording, processing, summarizing and reporting, within the time periods specified in the SEC's rules and forms, of information required to be disclosed by the Company in the reports the Company files or submits under the Exchange Act. Internal Controls There were no significant changes made in the Company’s internal controls during the quarter ended September 30, 2007, or in other factors that could significantly affect these controls subsequent to the date of the evaluation described above. 11 PART II.OTHER INFORMATION ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On November 13, 2007, the Company entered into a Subscription Agreement with Mr. Lawrence F. DeGeorge whereby Mr. DeGeorge agreed to purchase an additional 13,475 shares of the Company’s Series G Preferred Stock at a price of $90 per share for a further capital commitment of $1,212,750.The proceeds from the sale of the Series G Preferred Stock will be used for continued research and development of the Company’s Generation-3 LED Screen and for other ongoing operating expenses. The Series G Preferred Stock is convertible into shares of Common Stock at a rate of 1,000 shares of Common Stock for one share of Series G converted. The Series G Preferred Stock has not been registered under the Securities Act of 1933, and the Agreement does not require the Company to file a registration statement for the shares of Series G Preferred Stock sold.The shares of Series G Preferred Stock were offered and sold to Mr. DeGeorge in a private placement transaction made in reliance upon exemptions from registration, including but not limited to Section 4(2), under the Securities Act of 1933.Mr. DeGeorge is an accredited investor as defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933. ITEM 6.EXHIBITS Exhibit No. Description 4.1 Subscription Agreement between the Company and Mr. Lawrence F. DeGeorge dated November 13, 2007. 31 Certificate of Chief Executive and Financial Officer pursuant to Section 302 of The Sarbanes-Oxley Act of 2002 32 Certificate of Chief Executive and Financial Officer pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 12 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has caused this report on Form 10-QSB to be signed on its behalf by the undersigned, thereunto duly authorized. ADVANCE DISPLAY TECHNOLOGIES, INC. (Registrant) Date: November 14, 2007 /s/Matthew W. Shankle Matthew W. Shankle President, Chief Executive and Financial Officer
